DETAILED ACTION
This Office Action is in response to the communication(s) filed on 4/22/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Upon careful consideration, it appears that claim 4 should be objected to as being dependent upon a rejected base claim and the rejection to claim 4 has been withdrawn.
It is noted that the claims are replete with grammatical errors and lack of antecedent basis as evident from the previous office action. The examiner has pointed out more instances of such general indefiniteness, but the Applicant should exercise due diligence in checking the claims for grammatical errors, idiomatic English, minor informalities, and general indefiniteness.
With respect to the arguments of Puckett not disclosing a composite needle valve comprising a one-way check valve the examiner would like to respectfully disagree. Puckett discloses a first and second check valve member (valve needle) housed together in the tip of an injector, wherein the check valve members are the valve needle members which function as a check valve, therefore meeting the claims. The claim does not bar the Examiner from having more than one valve needle or check valve. The claim also does not specify that the valve needle and the check valve cannot be one and the same. Despite the prior art teaching a different system, the claims are given their broadest reasonable interpretation.
Claim Objections
Claims 1-8, 10-13 and 15-16 are objected to because the claims are replete with grammatical errors including, but not limited to the following informalities:
Claim 1: “which can” should be “configured to”
Claim 1, 2: “to at least one of pressured fuel reservoirs” should be “to at least one pressurized fuel reservoir” (or similar)
Claim 6: “needle guide which is in touch with nozzle body” should be “needle guide which touches/mates/is connected to/abuts the nozzle body” (or similar)
Appropriate correction is required. Please check the claims thoroughly for grammatical errors.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with lack of antecedent basis and general indefinite language. Some example are:
Claim 1: “block fuels” should be “block the fuels” (or similar)
Claim 2: “independently controlled fuel reservoirs” (is this a separate fuel reservoir from the previously mentioned fuel reservoir?? Did the Applicant intend on claiming wherein the fuel reservoirs are independently controlled fuel reservoirs?)
Claim 3, 4: “from high pressure reservoirs” (are these the same reservoirs as in claim 1 or different reservoirs?)
Claim 7: “to block fuel within nozzle from back flowing into pressure reservoir” should be “to block the fuel within the nozzle from back flowing into the pressure reservoir” (or similar).
Claim 8: “can be independently controlled by control valves but mixed within nozzle tip” should be “configured to be independently controlled by the control valves but mixed within the nozzle tip” (or similar)
Claim 11: “mixing two fuel streams” should be “mixing the two fuel streams” (or similar, to properly fix this the “one fuel stream from a lower pressure reservoir” should be changed to “a second fuel stream from a lower pressure reservoir” and claim 11 should be changed to “mixing one fuel stream from the higher pressure reservoir and a second fuel stream from a lower pressure reservoir…” to avoid confusions in the claims).
Claim 12 and 13: “An internal combustion engine” should be “The internal combustion engine”.
Claim 15: “A combustion method” should be “The combustion method”.
The above lack of antecedent basis and general indefinite language is only an example of some of the occurrences. Please fix all the occurrences of lack of antecedent basis and general indefinite language in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puckett et al. (US 2014/0188372 A1).
	Regarding claim 1, Puckett discloses a fuel injector (see at least fig. 4 and 5) comprising: a nozzle body (100) comprising passages for fuels (at least 101, 102) for fuels, an inner cylindrical bored for receiving a composite needle valve (first check valve 110, second check valve 120), which can move up and down in an axial direction, at least one group of fuel injection outlets (103, 104), in said nozzle body, at least one spring (fig 5 shows 2 springs biasing check valve 110, 120 toward the valve seats 108 and 113) which urges said composite needle valve into a biased seating position to block fuels, and a valve block (see fig. 5) holding control valves (first control valve member 130, second control valve 135) and having fuel inlets connected to at least one of pressured fuel reservoirs (gaseous fuel rail 21 and liquid fuel rail 22), a pressure control chamber (106, 107) which can press and release the composite needle valve (first check valve 110, second check valve 120), wherein said composite needle valve contains a one way check valve (first check valve 110 and second check valve 120 are one way check valves).
Regarding claim 2, Puckett further discloses (i) a nozzle body comprising passages fuels, an inner cylindrical bore for receiving a composite needle valve which can move up and down in axial direction, at least one group of fuel injection outlets in said nozzle body, at least one spring which urges said composite needle valve into a biased seating position to block fuels, and a valve block to hold control valves and having fuel inlets connected to at least one of pressured fuel reservoirs, a pressure control chamber which can press and release the said composite needle valve through connecting to fuel reservoirs with different pressures, and (ii) said composite needle valve is composing of inner fuel channels connected to independently controlled fuel reservoir, a one way check valve supported by a T shape component and a spring which urges the said check valve against its seat, capped by a needle tip which has fuel outlets, has an opening position which is moving up toward nozzle large end to inject fuel from at least one pressurized fuel reservoir through fuel injection outlets, and a seating position to block fuel flow (see at least fig. 5, paragraph 0017, 0018).
Regarding claim 3, Puckett further discloses wherein comprising at least two control valves to block or connect at least one type of fuel from high pressure fuel reservoir to at least one low pressure fuel reservoir to produce the lifting and closing forces on said composite needle valve through generating pressure difference in pressure control chamber (see at least fig. 5, paragraph 0017, 0018). 
Regarding claim 5, Puckett further discloses wherein the composite needle valve comprises a top section (top of needle) and a tip (bottom of needle) (see at least fig. 5)
Regarding claim 6, Puckett further discloses wherein the composite needle valve has needle guide (section below chamber 115) wherein the outer surface of the composite needle contacts the inner surface of the needle guide and a tip region which touches the seat region (108, 113) and a region that does not (see at least Fig. 5).
Regarding claim 7, Puckett further discloses wherein a nozzle of the fuel injector contains a second one way valve to block fuel from back flowing into one of the pressure reservoir (check valve 120 prevents fuel from flowing back into one of the pressure reservoirs 22, see at least fig. 5 and paragraph.
Allowable Subject Matter
Claims 8, 10-13 and 15-16 would be if rewritten to overcome the 35 U.S.C. 112 rejections of record and the claim objections.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 35 U.S.C. 112 rejection of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAO EN MO/Primary Examiner, Art Unit 3747